Jordan, Presiding Judge.
Brown, the defendant in eviction proceedings commenced in a justice of the peace court on October 9, 1970, appealed to this court from an order of September 17, 1971, dismissing his appeal then pending in Clayton Superior Court. It is undisputed that his claim to the premises is based solely on a written lease which, considered in its most favorable aspects to the defendant, expired at the very latest on April 30, 1971, *829while the litigation was pending in Clayton Superior Court, and it further appears that his right to continued occupancy of the premises, as thereafter conditioned upon payment of rent into the registry of the court, was terminated for nonpayment of rent by an order dated December 2, 1971, from which he did not appeal. See Code Ann. §61-304. Regardless of whatever errors may have occurred the case is now moot and subject to dismissal. See Code Ann. §§ 6-701 (b), 6-809 (b); Buice v. Clayton County Commissioners, 215 Ga. 18 (108 SE2d 691).
Argued February 7, 1972
Decided March 15, 1972
Rehearing denied March 30, 1972
John D. Brown, pro se.
Hodges & Oliver, G. Robert Oliver, for appellee.

Appeal dismissed.


Deen and Clark, JJ., concur.